Order entered October 20, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-00851-CV

                        LSREF2 APEX (TX) II, LLC, Appellant

                                           V.

           GREGORY BLOMQUIST AND DANIEL D. DAVIDS, II, Appellees

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-02840-2012

                                       ORDER
      We GRANT appellant’s October 17, 2014 unopposed motion to extend time to file brief

in reply to appellee Gregory Blomquist’s brief and ORDER the brief be filed no later than

December 4, 2014.


                                                  /s/   ADA BROWN
                                                        JUSTICE